Order entered August 15, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01528-CV

                           FREEDOM LHV, LLC, Appellant

                                            V.

                          IFC WHITE ROCK, INC., Appellee

                    On Appeal from the County Court at Law No. 1
                                Dallas County, Texas
                        Trial Court Cause No. CC-15-03920-A

                                        ORDER
      Before the Court is appellant’s motion to expedite issuance of the mandate. The motion

is DENIED.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE